On December 10, 2012, sentenced for Count I: Criminal Possession of Dangerous Drugs (Methamphetamine), a felony, in violation of45-9-102(l)(6), *103MCA, committed to a Montana State Prison for a term of Five (5) years, suspending all but time served prior to sentencing; Count II: Criminal Possession of Dangerous Drugs (Valium), a felony, in violation of 45-9-102(1)(6), MCA, committed to a Montana State Prison for Five (5) years, all of which is suspended; and Count III: Tampering with Witnesses and Informants, a felony, in violation of Section 45-7-206(lb), MCA, committed to a Montana State Prison for a term of Ten (10) years, all of which is suspended; no fines, pay applicable surcharges/fees; terms of three offenses shall run consecutive; and other terms and conditions given in the Sentencing Order December 10, 2012.
DATED this 12th day of December, 2013.
On April 8, 2013, the sentence was revoked and the Defendant sentenced for Count I: committed to the Montana State Prison for a term of Five (5) years, none of which is suspended; Count II: committed to the Montana State Prison for a term of Five (5) years, none of which is suspended; and Count III: committed to the Montana State Prison for a term of Ten (10) years, suspending Eight (8) years of the commitment; terms of incarceration, probation and sentence for the three offenses rims consecutive totaling Twenty (20) years of commitment to a Montana State Prison suspending Eight (8) years of the commitment; and other terms and conditions given in the Revocation Sentencing Order April 8, 2013.
On November 8, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Great Falls Regional Prison in Great Falls, Montana, and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8 th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.